IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NANCY A. MONAHAN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2242

THE BANK OF NEW YORK
MELLON FKA THE BANK OF
NEW YORK, AS TRUSTEE FOR
THE CERTIFICATE HOLDERS
OF THE CWABS, INC., ASSET
BACKED CERTIFICATES,
SERIES 2007-7,

      Appellee.

_____________________________/

Opinion filed July 14, 2015.

An appeal from an order of the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Lance Paul Cohen of Cohen & Thurston, PA, Jacksonville, for Appellant.

Michael C. Rayboun of Rayboun Mulligan, Tallahassee, and Danielle N. Parsons
of McCalla Raymer LLC, Orlando, for Appellee (no appearances).


PER CURIAM.

      Upon consideration of the appellant's response to the Court's order of May

29, 2015, the Court has determined that Count II of the Verified Complaint to

Foreclose Mortgage, and Count I, seeking imposition of an equitable lien on the
property, are inextricably intertwined. Therefore, the May 12, 2015 Final Judgment

for Plaintiff as to Count II, does not constitute a partial final judgment subject to

immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k).

Accordingly, the appeal is hereby dismissed as premature.

ROWE, SWANSON, and BILBREY, JJ., CONCUR.




                                         2